Order entered February 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01305-CV

                                  TODD PRUETT, Appellant

                                                V.

                            DALLAS COUNTY, ET AL, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-08112

                                            ORDER
       Before the Court is Dallas County’s response to the Court’s January 20, 2015 letter in

which the Court questioned its jurisdiction over this appeal. Based on the response, it now

appears the Court has jurisdiction over the appeal.

       By letter dated November 17, 2014, the Court advised appellant that it had received

notice from the court reporter that the reporter’s record has not been filed in this case because

either appellant has not (1) requested the reporter’s record, or (2) paid or made arrangements to

pay the reporter’s fee. The Court directed appellant to file, within ten days of the date of the

letter, (1) notice that appellant requested preparation of the reporter’s record; and, (2) written

verification that appellant has paid or made arrangements to pay the reporter’s fee; or written

documentation that appellant has been found to be entitled to proceed without payment of costs.
Appellant was cautioned that failure to comply could result in submission of the appeal without

the reporter’s record. Because to date appellant has not complied, we ORDER the appeal

submitted without the reporter’s record. See Tex. R. App. P. 37.3(c). Appellant’s brief shall be

filed on or before March 19, 2015.


                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE